Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 21, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140147                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 140147
                                                                    COA: 274148
                                                                    St. Clair CC: 03-000881-FH
  JAMES EUGENE GRISSOM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 29, 2009
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether, and under what circumstances,
  newly discovered impeachment evidence can be grounds for a new trial, see generally
  People v Barbara, 400 Mich 352, 363 (1977); and (2) if impeachment evidence can be
  grounds for a new trial, whether the defendant would have had a “reasonably likely
  chance of acquittal.” MCR 6.508(D)(3)(b)(i).

        We further ORDER the St. Clair Circuit Court to appoint the State Appellate
  Defender Office to represent the defendant in this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 21, 2011                    _________________________________________
           s0118                                                               Clerk